Name: Decision No 2/80 of the EEC-Norway Joint-Committee of 9 June 1980 amending List B annexed to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Decision
 Subject Matter: Europe;  international trade;  executive power and public service;  European construction;  miscellaneous industries;  tariff policy
 Date Published: 1980-10-01

 Avis juridique important|21980D1001(12)Decision No 2/80 of the EEC-Norway Joint-Committee of 9 June 1980 amending List B annexed to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation Official Journal L 257 , 01/10/1980 P. 0035 - 0035JOINT COMMITTEE DECISION No 2/80 of 9 June 1980 amending List B annexed to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Kingdom of Norway, signed in Brussels on 14 May 1973, Having regard to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation, hereinafter referred to as "Protocol 3", and in particular Article 28 thereof, Whereas experience acquired since the entry into force of the Agreement shows that the origin rule laid down for certain imitation jewellery in Protocol 3 must be adapted to take account of the evolution of manufacturing techniques of those products and the international economic conditions concerning trade in those products; Whereas this origin rules should therefore be amended, HAS DECIDED AS FOLLOWS:Article 1 In List B annexed to Protocol 3 the rule set out in the Annex to this Decision shall be inserted in the appropriate place as determined by the numerical order of the tariff headings.Article 2 This Decision shall enter into force on 1 October 1980. Done at Bergen, 9 June 1980. For the Joint Committee The President A. LANGELAND ANNEX